                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF WISCONSIN


 THOMAS W. ZACH,

                              Plaintiff,
        v.

 SCOTT HETH, ROBERT SCHENCK,                                              ORDER
 TROY HERMANS, SECURITY GUARD HANSEN,
 R.N. GRAY, SECURITY GUARD KOHLOFF,                                    17-cv-693-jdp
 MS. JACKIE, WELCOME ROSE,
 BECKY RASMUSSEN, JOHN DOES NO. 1–2,
 and NURSE JANE DOE.

                              Defendants.


       Plaintiff Thomas W. Zach, a former Wisconsin Department of Corrections inmate

appearing pro se, alleges that prison officials retaliated against him in various ways while he

was incarcerated. Several of the defendants have filed a motion to dismiss Zach’s claims for

intentional infliction of emotional distress, contending that Zach did not file those claims

within the applicable Wisconsin-law statute of limitations. See Dkt. 15. The court set a briefing

schedule for that motion.

       In the meantime, Zach has filed a letter in which he asks the court to issue a cease-and-

desist order against defendants. Dkt. 18. Zach says that defendants filed their motion to

dismiss in an effort to “badger, harass, threaten and intimidate” him, and calls the motion to

dismiss “completely false.” Id.

       I will deny Zach’s motion because he does not explain how the motion to dismiss reveals

defendants’ attempt to badger or harass him. Defendants have the right to defend themselves

against Zach’s claims, and motions to dismiss are commonplace in federal lawsuits like this

one. Instead of attempting to stop defendants from filing materials in the case, Zach’s next task
is to respond to the motion to dismiss by showing why he thinks that defendants are incorrect

in raising a statute-of-limitations defense.



                                               ORDER

       IT IS ORDERED that plaintiff Thomas W. Zach’s motion for a cease-and-desist order,

Dkt. 18, is DENIED.

       Entered July 15, 2019.

                                               BY THE COURT:

                                               /s/
                                               ________________________________________
                                               JAMES D. PETERSON
                                               District Judge




                                                 2
